11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Willie Lee Maxwell 
            No. 11-04-00131-CV – Original Mandamus Proceeding
 
            Relator has filed in this court a pro se petition for writ of mandamus.  Relator asks this court
to issue a writ of mandamus directed to the Dawson County Clerk and the District Clerk for the
106th District Court in Dawson County.  Relator has failed to invoke the original jurisdiction of this
court pursuant to TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004).
            The petition is denied.
 
                                                                                    PER CURIAM
 
June 3, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.